Citation Nr: 1613327	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-05 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active naval service from July 1966 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Board notes that additional evidence has been submitted since the Veteran was issued a statement of the case in January 2012.  However, a review of those records shows that they are merely duplicate copies of evidence previously considered.  Therefore, further delay of the claim is unnecessary and there is no bar to proceeding with a decision at this time.


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the Republic of Vietnam, did not serve aboard a Naval vessel known to have operated in the inland waterways of the Republic of Vietnam, and was not otherwise exposed to herbicides while in active service.  

2.  Prostate cancer was not shown in service and is not otherwise related to the Veteran's active service.    


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and is not presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in August 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The August 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) and service personnel records (SPRs) are of record.  VA Medical Center treatment notes have been obtained.  

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim. VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2015); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran's prostate cancer is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to an herbicide agent during active service and manifests prostate cancer to a compensable degree any time after such service, such disability will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If a Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

When there is an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran has asserted that he was exposed to herbicides while serving aboard the USS White Plains in the waters surrounding the Republic of Vietnam.  Specifically, the Veteran reported that he was exposed while the USS White Plains was located in various locations conducting resupply missions.  However, the Veteran has specifically asserted that while he helped to unload helicopters and small boats returning from the Republic of Vietnam, he never left the ship for resupply missions while stationed aboard the USS White Plains.   

A review of the record shows that the Veteran was stationed aboard the USS Arlington, the USS Bon Homme Richard, and the USS White Plains while in active service.  Attempts to verify the Veteran's exposure to herbicides were made and it was found that the Veteran served aboard all three vessels while they were operating in the off-shore waters of the Republic of Vietnam.  The USS White Plains was specifically noted to have engaged in shore supply replenishments with helicopters and small boats at Da Nang, Cam Rahn Bay, Vung Tau, and An Thoi while the Veteran was aboard.  However, none of those locations are considered to be inland waterways for purposes of determining exposure to herbicides.  In fact, VA has specifically determined that Da Nang, Cam Rahn Bay, and Vung Tau are not considered inland waterways.  As such, the Veteran is only considered to have service in the offshore waters of the Republic of Vietnam and not the inland waterway service required for presumed exposure to herbicides.  See VBA Manual M21-1, IV.ii.1.H.2.  Further, the evidence does not suggest the Veteran went ashore in the Republic of Vietnam, and as noted above, the Veteran has in fact specifically denied ever leaving the various ships upon which he was stationed.  Therefore, the Board does not concede the Veteran's exposure to herbicides while in active service.  

Accordingly, presumptive service connection for prostate cancer due to exposure to herbicides in active service is not applicable in this case.  However, the Board will consider other applicable legal theories of entitlement.   

The Veteran's STRs are silent for a diagnosis of prostate cancer while he was in active service.  A review of the post-service medical evidence of record shows that the Veteran was not diagnosed with prostate cancer until 2010, approximately 40 years following his separation from active service.  Additionally, there is no evidence of record indicating that the Veteran's prostate cancer is related to his active service.  

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of prostate cancer to his active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection prostate cancer, to include as due to in-service exposure to herbicides, is not warranted.   38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


